t c memo united_states tax_court glen robert broemer petitioner v commissioner of internal revenue respondent docket no 12000-07l filed date glen robert broemer pro_se michael w tan for respondent memorandum opinion gerber judge this matter is before the court on respondent’s motion for summary_judgment under rule 1petitioner also filed a motion to compel responses to interrogatories pursuant to rule which is addressed in this opinion unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code respondent seeks summary_judgment on the question of whether collection may proceed in accordance with notices of determination sent to petitioner respondent made the determination to proceed to collect by levy petitioner’s and tax_liabilities and a frivolous_return penalty for petitioner seeks review of that determination under sec_6330 the issues for consideration are whether respondent’s determination to proceed with collection was an abuse_of_discretion and whether petitioner’s motion to compel responses to interrogatories was timely or appropriate background petitioner resided in california at the time his petition was filed he failed to file form sec_1040 u s individual_income_tax_return for his and tax years for each year respondent prepared substitutes for returns under sec_6020 and determined deficiencies in income_tax with additions to tax although petitioner was sent statutory notices of deficiency he did not petition this court in response to those notices respondent assessed the deficiencies with additions to tax and interest and on date filed notices of federal_tax_lien petitioner did not seek review of respondent’s actions under sec_6320 respondent’s records indicate that collection_due_process cdp notices were mailed to petitioner on date petitioner filed a late return for the tax_year respondent determined additions to tax and interest for that year petitioner did not fully pay the assessed tax_liability on date respondent sent petitioner a notice_of_intent_to_levy for petitioner filed a return for the tax_year but respondent deemed the return and accompanying statements to be frivolous respondent accordingly assessed a dollar_figure penalty under sec_6702 on date respondent sent petitioner a notice_of_intent_to_levy for the frivolous_return penalty on date petitioner requested a cdp hearing for and the cdp hearing2 was conducted by telephone on date at that time petitioner’s total unpaid tax_liability for the and tax years was dollar_figure 2the hearing was treated as an equivalent_hearing for and however respondent was unable to produce a certified mail list proving the cdp notices were sent and conceded the timeliness of petitioner’s cdp request under 119_tc_252 the equivalent_hearing is thus treated as a collection_due_process_hearing cdp 3the record does not indicate whether cdp notices were given to petitioner for the and tax years and petitioner apparently did not request a cdp hearing for those years for petitioner’s cdp request was untimely and respondent’s determination is therefore not subject_to review at the cdp hearing petitioner did not contest the amount or existence of his tax_liability he raised only the issue of estoppel he argued that the proposed collection action should not proceed while he had claims pending against the government and that the value of those claims far exceeded the amount of his tax_liability he further contended that the wrongful acts of another government agency estopped respondent from collecting his unpaid tax petitioner’s alleged claims against the government stem from his belief that he is or was the victim of a far-reaching government conspiracy that began no later than the 1970s petitioner has filed two suits in the u s district_court for the central district of california for constitutional violations and torts allegedly committed by the government and its employees in furtherance of a conspiracy petitioner’s district_court proceedings were combined into a single case at the time of the cdp hearing the district_court had dismissed the majority of petitioner’s claims leaving only three causes of action nuisance intentional infliction of emotional distress and breach of fiduciary duty petitioner’s allegations in the district_court case are far reaching and involve the central intelligence agency cia petitioner’s allegations against the government do not involve respondent or the internal_revenue_service irs for purposes of deciding whether there was an abuse_of_discretion we need not decide the issues pending in the district_court proceeding at the cdp hearing petitioner did not provide any documentary proof of his allegations in the district_court case respondent however examined documents from the district_court and noted that the court had dismissed the majority of petitioner’s claims respondent determined that the district_court case was not close to resolution and was unlikely to produce a monetary award to petitioner because petitioner had not submitted any financial data and had not proposed any alternatives respondent decided to proceed with collection and issued notices of determination for the years in issue petitioner filed a petition with the court to seek review of respondent’s determination to proceed with collection of the unpaid tax_liabilities for the years in issue respondent moved for summary_judgment and a hearing was held on date subsequently on date petitioner filed a motion to compel responses to interrogatories i respondent’s motion for summary_judgment discussion summary_judgment may be granted when there is no genuine issue of material fact and a decision may be rendered as a matter 4the decision letters issued for and are treated as notices of determination under craig v commissioner supra of law rule b 98_tc_518 affd 17_f3d_965 7th cir the opposing party cannot rest upon mere allegations or denials in his pleadings and must set forth specific facts showing that there is a genuine issue for trial rule d the moving party bears the burden of proving there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 in this case there is no dispute about a material fact and accordingly the issues may be decided on the basis of a summary_judgment motion if a taxpayer neglects or refuses to pay a federal_income_tax liability within days after notice_and_demand for payment the commissioner may collect the tax by levy upon the person's property sec_6331 the commissioner generally must provide the taxpayer written notice of the right to a hearing before the levy is made sec_6330 upon a timely request the taxpayer is entitled to an administrative hearing before an impartial officer_or_employee of the appeals_office sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review the determination if we have jurisdiction over the type of tax involved in the case sec_6330 122_tc_287 under sec_6330 as recently amended we have jurisdiction to consider the intent to levy for a frivolous_return penalty even though such penalties remain outside of our established jurisdiction for deficiency cases we review on an abuse_of_discretion standard when the underlying tax_liability is not in issue 114_tc_176 petitioner did not contest the existence or amount of his underlying tax_liability at the cdp hearing so we need not consider that issue see 129_tc_107 118_tc_488 sec_301_6330-1 q a-f5 proced admin regs under the abuse_of_discretion standard petitioner is required to show that respondent’s actions were arbitrary capricious or without sound basis in fact see knorr v commissioner tcmemo_2004_212 respondent’s determination to proceed with collection was based on petitioner’s failure to present viable alternatives the only issue or alternative petitioner raised at the cdp hearing was estoppel petitioner contends that the appeals officer was dismissive of his estoppel claim and refused to consider the relevant facts and arguments though the notices of determination state evaluation of petitioner’s claims is beyond the scope of this hearing the appeals officer’s declaration and the notices of determination themselves confirm that the claim was indeed considered in determining whether that treatment of petitioner’s estoppel claim was arbitrary or capricious we note that petitioner has couched his claim in the form of two separate theories offset and equitable_estoppel a offset petitioner had pending tort claims against various government officials and agencies which did not include the irs the argument petitioner presented to the appeals officer was that the value of those claims exceeds and fully offsets the amount of his tax_liabilities he therefore claimed that respondent should be estopped from collecting his unpaid tax_liabilities the tax_court is a court of limited jurisdiction lacking general equitable powers 484_us_3 while we may apply equitable principles in deciding matters over which we are specifically granted jurisdiction we may not exercise general equitable powers to expand that statutorily prescribed jurisdiction 92_tc_776 at the time of the cdp hearing petitioner’s tort claims had not been liquidated or established evaluating the appeals officer’s decision to reject his offset argument would require us to determine the merits and value of the underlying claims none of the cases petitioner cites give the court jurisdiction to adjudicate torts furthermore we have previously held that we do not have jurisdiction to hear these types of offset claims watts v commissioner tcmemo_1995_196 claim that taxpayer was given the office of president and owed presidency wages akins v commissioner tcmemo_1993_256 claim that the federal government was liable for taxpayer’s injuries due to negligent enforcement of criminal laws affd without published opinion 35_f3d_577 11th cir randall v commissioner tcmemo_1993_207 taxpayer-doctor’s claim that another government agency acted as third party’s insurer and was liable for services rendered affd without published opinion 29_f3d_621 2d cir petitioner argues that declining to hear the offset claim denies him an opportunity to be fully heard and deprives him of due process in the case of an irs levy review is accomplished through the procedures provided in sec_6330 petitioner did receive the hearing he was entitled to and was therefore given the opportunity to present whatever arguments he may have had having chosen not to avail himself of that opportunity and present any supporting evidence petitioner cannot now complain that he is being denied due process even if petitioner had presented evidence of his tort claims against other government agencies those claims were unproven and unliquidated and at the time of his appeals hearing pending in the district_court though petitioner phrases his offset claim in terms of equity essentially he is pursuing a claim for damages against the government his only venue for relief on such a claim is in district_court where he already has two cases pending we lack jurisdiction to consider such claims and neither sec_6320 nor provides jurisdiction to hear such claims likewise the appeals officer was not in a position to adjudicate whether petitioner’s claims against the government had merit more importantly being unliquidated petitioner’s claims could not be considered as assets that would be part of a collection alternative b equitable_estoppel petitioner also argued that respondent was equitably estopped from collecting the unpaid tax because of the wrongful actions of the cia petitioner did not claim that respondent had directly engaged in any wrongdoing thus the appeals officer’s decision to reject the equitable_estoppel argument was not arbitrary or capricious because petitioner did not allege any affirmative misconduct by respondent see 120_tc_109 104_tc_13 affd 140_f3d_240 4th cir petitioner presented several extraordinary theories attributing the cia’s alleged wrongdoing to respondent under color of agency law but he provided no evidence to support his wild assertions in sum petitioner’s allegations were unfounded and remained part of a plenary proceeding which at the time of the appeals hearing had no bearing on the question of whether respondent could proceed with collection c conclusion we lack the jurisdiction to consider petitioner’s offset claim and petitioner did not present the appeals officer with a plausible claim for asserting offset or equitable_estoppel because petitioner presented no other viable alternatives respondent’s determination to proceed with collection was not an abuse_of_discretion for the reasons stated we shall grant respondent’s motion for summary_judgment ii petitioner’s motion to compel petitioner served interrogatories on respondent after the filing of the summary_judgment motion he then moved to enforce responses to the interrogatories a motion to compel discovery must be filed no later than days before the date set for call of the case from a trial calendar unless otherwise authorized by the court rule a the date set for calendar call was date petitioner filed his motion to compel after that date because petitioner’s motion to compel was untimely his motion will be denied significantly a factual basis sufficient to decide the merits of this case is contained in the court’s official record which includes pleadings respondent’s summary_judgment motion and petitioner’s response trial transcript and exhibits to reflect the foregoing an appropriate order and decision will be entered for respondent
